


Exhibit 10.1




Irrevocable Proxy


Effective February 21, 2008, each of the undersigned shareholders (each a
“Shareholder” and collectively the “Shareholders”) of Northern Oil and Gas,
Inc., a Nevada corporation (the “Company”), does hereby irrevocably appoint the
Secretary of the Company (whomever he or she may be from time-to-time) to be the
Shareholder’s proxy agent, with full power of substitution, and to vote:


(i)  
any and all shares of capital stock of the Company owned by the Shareholder as
of the date of this Irrevocable Proxy (which shares are specified on the
Attachment to this Irrevocable Proxy); and

 
(ii)  
any and all other shares of capital stock of the Company which any Shareholder
may hereafter acquire or for which any Shareholder may be deemed a “beneficial
owner” (determined in accordance with Rule 13d-3 under the United States
Securities Exchange Act of 1934);

 
from the effective date hereof until such time as this Irrevocable Proxy
terminates in accordance with its terms.  In the event that any shares of
capital stock of the Company are acquired by any affiliate (as defined by the
rules and regulations of the United States Securities and Exchange Commission)
of Joseph A. Geraci, II (“Geraci”), Geraci hereby acknowledges and agrees that
such shares shall be subject to the terms hereof and agrees to utilize
reasonable best efforts to ensure that the person(s) so acquiring such shares
delivers to the Company an Irrevocable Proxy identical in form and substance to
this Irrevocable Proxy covering the shares so acquired.  The shares of the
capital stock of the Company referred to in clauses (i) and (ii) above and the
immediately preceding sentence are collectively referred to herein as the
“Shares.”


1.           Rights and Powers.  For so long as this Irrevocable Proxy is
effective, the Company’s Secretary shall have all of the power and right to vote
on, assent or consent to any matter or action of any character whatsoever that
may be presented at any shareholder’s meeting or which requires or permits the
consent of the shareholders of the Company (each a “Stockholder Matter” and
collectively the “Stockholder Matters”), provided, that:


(a)           with respect to any Stockholder Matter acted upon by vote:
 
(i)           the Company’s Secretary shall vote that number of Shares in favor
of such Stockholder Matter equal to the product of the total number of Shares
multiplied by the Approval Ratio; and
 
 (ii)         the Company’s Secretary shall vote that number of Shares against
such Stockholder Matter equal to the product of the total number of Shares
multiplied by the Dissenting Ratio; and
 
(b)           with respect to any Stockholder Matter acted upon by consent, the
Company’s Secretary shall provide such consent as to the number of Shares
determined by multiplying the total number of Shares by a fraction, the
numerator of which shall be the number of shares held by Unaffiliated Holders
consenting to such Stockholder Matter and the denominator of which shall be the
total number of shares entitled to consent thereto, excluding the Shares.
 
The term “Approval Ratio” shall mean a fraction, the numerator of which is the
number of shares voted in favor of a Stockholder Matter by Unaffiliated Holders
and the denominator of which shall be the total number of shares actually voted
on such Stockholder Matter by all Unaffiliated Holders.  The term “Dissenting
Ratio” shall mean a fraction, the numerator of which is the number of shares
voted against a Stockholder Matter by Unaffiliated Holders and the denominator
of which shall be the total number of shares actually voted on such Stockholder
Matter by all Unaffiliated Holders.  The term “Unaffiliated Holders” shall mean
holders of Company voting securities that are not:


(c) an affiliate (as defined by the rules and regulations of the United States
Securities and Exchange Commission) of Geraci;
 
(d) a person or entity that directly or indirectly, through one or more
intermediaries, controls or is under common control with Geraci; or
 
(e) a family member of Geraci, where “family member” means any spouse,
ex-spouse, parent, step-parent, grandparent, child, step-child, grandchild,
sibling, aunt, uncle, cousin, niece, nephew, father-in-law, mother-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships.
 
For the avoidance of doubt, but solely for purposes of this Irrevocable Proxy,
each of the Shareholders hereby acknowledges that they are an affiliate of
Geraci.


 
1

--------------------------------------------------------------------------------

 
2.           No Assumption of Liability.  The Shareholders hereby ratify and
confirm all acts that the Company’s Secretary shall do or cause to be done, and
any omission to act by the Company’s Secretary, by virtue of and within the
limitations set forth in this Irrevocable Proxy.  In exercising the rights and
powers granted herein, the Company’s Secretary will exercise his or her best
judgment; provided, however, that neither the Company nor the Company’s
Secretary shall assume any responsibility whatsoever in respect to any action
taken by it, him, her or any of their respective agents and neither the Company
nor the Company’s Secretary shall incur any responsibility by reason of any
error of law or of anything done, suffered or omitted in connection with the
performance or nonperformance of the rights and powers granted to the Company’s
Secretary hereunder.  The Company’s Secretary shall not be required to give any
bond or other security for the discharge of his or her duties.


3.           Revocation of Prior Proxies; No Subsequent Proxies.  Each of the
Shareholders hereby revokes any and all proxies previously given by them with
respect to any and all Shares owned by them.  The Shareholders shall not grant
any subsequent proxies with respect to any of the Shares unless and until such
time as this Irrevocable Proxy terminates in accordance with its terms, and any
proxy granted in violation of this provision shall be null and void.


4.           Proxy Irrevocability.  This proxy is irrevocable, is coupled with
an interest and is granted in consideration of the Company attempting to list
its shares of common stock for trading on The American Stock Exchange and/or for
quotation with The Nasdaq Stock Market and for other good and valuation
consideration, the receipt and sufficiency of which is hereby
acknowledged.  Each of the Shareholders hereby acknowledges and agrees that this
Irrevocable Proxy has been duly executed and delivered by authorized persons on
behalf of such Shareholder and, notwithstanding any argument or principle of law
to the contrary, is a legal, valid and binding agreement and obligation of such
Shareholder, enforceable against it in accordance with its terms.  Each of the
Shareholders hereby waives any and all arguments and/or claims that they may now
have or in the future could have objecting to the legal, valid and binding
nature of this Irrevocable Proxy.


5.           Termination.  This Irrevocable Proxy shall terminate upon the
earlier to occur of:


(a)           the sale to an Unaffiliated Holder of all of the remaining Shares
covered hereby and/or by any Irrevocable Proxy executed pursuant to the
introductory paragraph hereof or


(b)           such time as the Shares constitute in the aggregate less than 5%
of the total number of shares of voting stock of the Company then outstanding;


provided, however, that in the event Geraci and/or any of the Shareholders
and/or any affiliate of Geraci shall acquire additional shares of common stock
with the result that all such persons together hold 5% or more of the total
number of shares of any class of voting stock of the Company, then such persons
shall as soon thereafter as reasonably practicable enter into a new Irrevocable
Proxy identical to this Irrevocable Proxy and deliver such Irrevocable Proxy to
the Company’s Secretary (and such persons shall thereafter refrain from further
accumulations of common stock until such Irrevocable Proxy is properly delivered
to the Company’s Secretary).


6.           Acquisition of Capital Stock.  For so long as this Irrevocable
Proxy is effective, each of the Shareholders hereby agrees that he/she/it shall
not purchase any shares of any class of capital stock of the Company, and that
any order, agreement, understanding or other arrangement by any Shareholder to
purchase shares of capital stock of the Company shall be null and void.


7.           Miscellaneous.  This Irrevocable Proxy shall be binding on and
shall inure to the benefit of each of the parties hereto, and their respective
heirs, executors, administrators, successors and assigns.  In the event any
action or proceeding (including, but not limited to, any administrative action
by any governmental agency or self-regulatory body) is brought as a direct
result of any alleged breach, default or dispute under the terms or provisions
hereof or for the purpose of enforcing or interpreting any of the terms or
provisions hereof, the prevailing party in any such an action or proceeding
shall be entitled to recover from the other, in addition to such other relief as
the prevailing party may be entitled, the prevailing party’s reasonable attorney
fees and legal costs incurred in that action or proceeding.  The laws of the
State of Minnesota shall govern the validity and the construction of this
Agreement, without regard to principles of conflict of laws.  The laws of the
State of Nevada shall govern any matters concerning the grant of this proxy and
the voting of the Shares by the Company’s Secretary pursuant hereto.  Except as
specifically set forth in this Irrevocable Proxy, no rights or privileges of the
Shareholders under the Nevada Revised Statutes, specifically including but not
limited to Chapters 78 and 92A thereof, or otherwise, shall be affected hereby.


8.           Transfer of Shares.  Nothing herein is intended to prohibit any
sale, assignment, pledge, hypothecation or transfer of any of the Shares by any
of the Shareholders; provided, however, that nothing herein shall constitute a
waiver or amendment of any provisions of, or otherwise have any effect
whatsoever on the rights and obligations of the parties to, that certain
Lock-Up/Leak-Out Agreement relating to the Shares executed by one or more of the
Shareholders prior to the date hereof.  The proxy granted hereby shall terminate
with respect to any Shares transferred to any party that is an Unaffiliated
Holder, effective upon consummation of such transfer.




[SIGNATURE PAGE FOLLOWS]

 
2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the undersigned Shareholders has executed this
Irrevocable Proxy on the date first set forth above.
 
Lantern Advisers,
LLC                                                                                       Mill City
Ventures, LP


/s/ Joseph A. Geraci
II                                                                                  /s/
Joseph A. Geraci II
By:  Joseph A. Geraci
II                                                                By:  Joseph A.
Geraci II
Its:  Managing
Member                                                                Its:  Managing
Member


Isles Capital, LLC
 /s/ Joseph A. Geraci II
/s/ Joseph A. Geraci
II                                                                                
Joseph A. Geraci II
By:  Joseph A. Geraci
II                                                                
Its:  Managing
Member                                                                
/s/ Kimerlie Geraci
Kimerlie Geraci


Acknowledged by:
Northern Oil and Gas, Inc.
 


/s/ Michael L.
Reger                                                                
By:  Michael L. Reger
Its:  Chief Executive Officer and Secretary
 

 
3

--------------------------------------------------------------------------------

 




Attachment
 
The following each shall constitute a “Shareholder” and shall collectively
constitute the “Shareholders” as defined in that certain Irrevocable Proxy
effective February 21, 2008, relating to shares of capital stock of Northern Oil
and Gas, Inc., a Nevada corporation:


Shareholder Name
 
Shares of Common Stock
(as of February 21, 2008)
Mill City Ventures, LP
 
2,480,000
Lantern Advisers, LLC
 
905,000
Joseph A. Geraci II
 
310,000
Isles Capital, LLC
 
200,000
Kimerlie Geraci
 
215,000





 
4

--------------------------------------------------------------------------------



